         Case 3:18-cr-00099-LRH-CLB Document 93 Filed 08/21/20 Page 1 of 3




 1
                                 UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                              Case No. 3:18-cr-00099-LRH-CLB
 5                  Plaintiff,                              FINDINGS OF FACT,
                                                            CONCLUSIONS OF LAW AND
 6          v.
                                                            ORDER
 7   DAVID RAMON COVARRUBIAS,
 8                  Defendant.
 9
                                         FINDINGS OF FACT
10
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            1.      Advancing the trial is necessary for the following reasons. First, the failure to
13
     grant this stipulation would deny counsel for the defendant the reasonable time necessary for
14
     effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.
15
     § 3161(h)(7)(B)(iv).
16
            2.      The client is currently detained and does not oppose the stipulation.
17
            3.      The proposed date would allow continuity of counsel, for counsel to represent
18
     other clients zealously and still allow for meaningful investigation and litigation of this case,
19
     including the filing of trial motions. Specifically, defense counsel had an unforeseen conflict
20
     with the current trial date, necessitate its advancement by one week.
21
            4.      Denial of this stipulation could result in a miscarriage of justice. The time
22
     requested by this stipulation is excludable in computing the time within which the trial herein
23
     must commence pursuant to the Speedy Trial Act, § 3161(h)(7)(A), considering the factors
24
     under Title 18, United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(B)(iv).
25
26
                                                      3
         Case 3:18-cr-00099-LRH-CLB Document 93 Filed 08/21/20 Page 2 of 3




 1
 2
                                      CONCLUSIONS OF LAW
 3
            The ends of justice served by granting said stipulation since the failure to grant it would
 4
     be likely to result in a miscarriage of justice, would deny the parties herein sufficient time and
 5
     the opportunity within which to be able to effectively and thoroughly prepare for trial, taking
 6
     into account the exercise of due diligence.
 7
            The time sought herein is excludable under the Speedy Trial Act, Title 18, United States
 8
     Code, Section 3161 (h)(7)(A), when the considering the factors under Title 18, United States
 9
     Code, Section 3161(h)(7)(B)(i) and (iv).
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
        Case 3:18-cr-00099-LRH-CLB Document 93 Filed 08/21/20 Page 3 of 3




 1                                             ORDER

 2          IT IS THEREFORE ORDERED that the Calendar Call currently scheduled for
 3   September 17, 2020, at 1:30 PM, be vacated and advanced to September 10, 2020, at 1:30
 4   PM, the Daubert Hearing currently scheduled for September 28, 2020 at 9:00 AM be vacated
 5   and advanced to September 21, 2020, at 9:00 AM, and the trial currently scheduled for
 6   September 28, 2020 at 1:30 PM, be vacated and advanced to September 22, 2020, at 8:30 AM.
 7   Furthermore, the defense will file an updated Summary of Holly Cooper’s opinion in
 8   compliance with Federal Rule of Criminal Procedure 16(b) by Tuesday, September 1, 2020.
                                                   This is good LRH signature
 9
10
11          DATED this 19th of August, 2020.
12
13
14                                              LARRY R. HICKS
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                  5
